Barnard, P: J., (concurring.)
As a rule, notice should be given when a court is to be asked to make an order which injuriously affects the party against whom the relief is sought. This application is peculiar. The ancillary letters were granted on the faith of a California decree appointing executors upon a probate of a will in that state. Now the same court have removed the executor for cause, and no one questions the decree. Notice, if necessary, in ordinary cases, and even on this application, if any question was to be made of the facts, can do no good. The surrogate must respect the decree, and there can be no issue raised. The order should be reversed, witli costs and disbursements, and the petition granted.